Citation Nr: 0912677	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-00 867	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to service connection for seborrheic 
dermatitis of the scalp, chest and face to included as due to 
an undiagnosed illness.  

2. Entitlement to service connection for reactive airway 
disease to include as due to an undiagnosed illness.  

3. Entitlement to service connection for post-traumatic 
stress disorder.  

4. Entitlement to service connection for trouble sleeping 
with grinding of teeth, lack of patience, not caring, and 
lethargy to include as due to an undiagnosed illness.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from 
November 1985 to April 1986, from January 1991 to May 1991, 
and from October 2001 to June 2003.  He is Gulf War Veteran 
who served in Southwest Asia in 1991 and from 2002 to 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claims of service connection for seborrheic dermatitis 
and for reactive airway disease are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not serve in combat and there is no 
credible supporting evidence of an in-service stressor to 
support the diagnosis of post-traumatic stress disorder 
related to service. 

2. Trouble sleeping with grinding of teeth, lack of patience, 
not caring, and lethargy were not affirmatively shown to have 
been present during active service and are not due to an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2. Trouble sleeping with grinding of teeth, lack of patience, 
not caring, and lethargy as an undiagnosed illness, was not 
incurred in or aggravated by service.  38U.S.C.A. §§ 1110, 
1117, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.317 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in April 2004, in March 2006, and in 
February 2008.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The Veteran was asked to provide specific information of any 
stressor to support the claim of service connection for post-
traumatic stress disorder.  The Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency such as private 
medical records, or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included 
the general provision for the effective date of a claim and 
for the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the VCAA notice was defective.  The 
procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claims of 
service connection was readjudicated as evidenced by the 
supplemental statement of the case, dated in May 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records and VA records and has afforded the Veteran 
a VA examination.  



As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Post-Traumatic Stress Disorder

Factual Background

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder.  Service personnel records show that the in 1991 
the Veteran served in the Gulf War with the 220th Military 
Police Company.  

On VA examination in March 2005, the Veteran stated that 
during his service in the Persian Gulf, he was exposed to 
scud attacks, saw dead and dying soldiers, and wounded 
children.  He denied combat exposure during his second period 
of service in Qatar, in Southwest Asia, where he was involved 
in security.  The Veteran indicated that he had difficulties 
with grinding his teeth, a lack of patience, and intrusive 
memories of dead and wounded.  The diagnosis was post-
traumatic stress disorder.  The examiner expressed the 
opinion that it was likely as not that the Veteran's 
difficulty with intrusive memories, sleep disturbance, 
irritability, decreased patience, and hypervigilance were 
associated with his service in the Persian Gulf and in Qatar.  

Lay statements received from the Veteran's relatives in 
December 2005 indicate that since his service in Southwest 
Asia, he has been moody, nervous and reserved.  

The Veteran asserts that post-traumatic stress disorder is 
due to his Persian Gulf service and he has identified the 
following stressors: witnessed a scud attack at Khobar Towers 
in early 1991; while transporting prisoners of wars, 
witnessing Saudis and Kuwaitis beat and shoot Iraqi soldiers, 
women and children; and while providing security for an 
American hospital used force to stop incidents among Iraqi, 
Kuwaiti, and Saudi families.  

In May 2008, the Joint Services Records Research Center 
(JSRRC) verified that the unit history submitted by the 220th 
Military Police Company does not place the unit at Khobar 
Towers and the Veteran's stressor of scud attack cannot be 
confirmed.  In the supplemental statement of the case, dated 
in May 2008, VA notified the Veteran that his claimed 
stressors could not be verified.  

Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Post-traumatic stress disorder was not affirmatively shown to 
be present during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Although the record documents a diagnosis of post-traumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.

Although the VA psychiatrist reported that the Veteran was 
exposed to scud attacks, the JSRRC could not place the 
Veteran's unit at Khobar Towers or at the site of a scud 
attack.  The anecdotal stressors of witnessing the wounded 
and dying while transporting prisoners of war and using force 
to break up families of nationals are not the type of 
incidents that are found in unit histories.  And the service 
records do not include a combat citation or other evidence 
that the Veteran engaged in combat and the Veteran does not 
assert that he was in combat. 

Since there is no evidence that the Veteran was in combat or 
credible evidence of the noncombat stressor, the Board 
rejects the current diagnosis of post-traumatic stress 
disorder related to service.  

Without credible supporting evidence of the noncombat in-
service stressors, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Trouble Sleeping with Grinding of Teeth, Lack of Patience, 
Not Caring and Lethargy 

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for trouble sleeping with grinding of 
teeth, lack of patience, not caring, and lethargy.  

National Guard records show that in August 1996 the Veteran 
was treated for grinding his teeth while sleeping.  



On VA examination in March 2005, the Veteran indicated that 
he had difficulties with irritability, grinding his teeth, 
and a lack of patience.  The diagnosis was post-traumatic 
stress disorder.  The examiner expressed the opinion that it 
was likely as not that the Veteran's difficulty with sleep 
disturbance, irritability, lack of patience was associated 
with his service in the Persian Gulf and Qatar.  

In a statement in December 2005, the Veteran's spouse stated 
that since his service in Desert Storm the Veteran he has 
been grinding his teeth while sleeping.  

VA records show that in July 2007 the Veteran was advised to 
get a mouth guard to protect his teeth from grinding.  

Analysis

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. §3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A qualifying chronic disability means a chronic disability 
resulting from any of the following: (A) an undiagnosed 
illness to include fatigue, muscle pain, neuropsychological 
signs or symptoms.  38 C.F.R. § 3.317(b).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

On the basis of the service treatment records trouble 
sleeping with grinding of teeth, lack of patience, not 
caring, and lethargy were not affirmatively shown to be 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that the above symptoms were noted during 
service, the principles of service connection pertaining to 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do 
not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

There is also no medical evidence of an association or link 
between trouble sleeping with grinding teeth, lack of 
patience, not caring, and lethargy and an established injury, 
disease, or event in service.

After service, on VA examination in March 2005, the examiner 
attributed the Veteran's symptoms associated with trouble 
sleeping with grinding teeth, lack of patience, not caring, 
and lethargy to post-traumatic stress disorder, a known 
clinical diagnosis, and therefore the presumption of service 
connection as an undiagnosed illness does not apply.  38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for trouble sleeping with grinding of 
teeth, lack of patience, not caring, and lethargy to include 
as an undiagnosed illness is denied.


REMAND

The Veteran's personnel records show that his service in the 
Army National Guard included the period from 1991 to 1994.  
In January 2005, the National Personnel Record Center 
verified that the Veteran's service treatment records during 
his service in the National Guard from 1991 to 2001 were 
sent.  

The service treatment records are incomplete as they do not 
include records from 1991 to 1994.  These records are 
critical to the Veteran's service connection claims of 
seborrheic dermatitis and reactive airway disease, as the 
Veteran is claiming he developed seborrheic dermatitis and 
reactive airway disease after returning from the Gulf War in 
1991.  In light of the duty to assist, further evidentiary 
development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment 
records from the Army National Guard from 
1991 to 1994.  If the records are 
unavailable, a specific finding of 
unavailability should be made and the 
Veteran should be notified in compliance 
with 38 C.F.R. § 3.159(e).  

2. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


